Exhibit 10.7

Real Estate Term Loan: 10053500
Real Estate Line of Credit: 10053600
/jlm

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH Amendment to Credit Agreement ("Amendment") is entered into and is
dated and made effective as of April 1, 2013 between ALICO, INC., a Florida
corporation; ALICO-AGRI, LTD., a Florida limited partnership; ALICO PLANT WORLD,
L.L.C., a Florida limited liability company; ALICO FRUIT COMPANY, LLC, a Florida
limited liability company (f/k/a Bowen Brothers Fruit, LLC, a Florida limited
liability company); and ALICO LAND DEVELOPMENT, INC., a Florida corporation
(individually and collectively, the "Borrower") and RABO AGRIFINANCE, INC., a
Delaware corporation (the "Lender"). The Borrower and the Lender agree as
follows:

PRELIMINARY STATEMENT. The Borrower and the Lender have entered into a Credit
Agreement dated as of September 8, 2010, as amended by the First Amendment to
Credit Agreement dated as of August 1, 2011, as further amended by the Second
Amendment to Credit Agreement dated as of December 21, 2011 and as amended by
the Third Amendment to Credit Agreement dated as of June 11, 2012 (said
agreement as amended by any and all modifications or amendments thereto is
hereinafter referred to as the "Credit Agreement". The terms defined in the
Credit Agreement are used herein as therein defined).

Borrower and Lender wish to amend certain provisions of the Credit Agreement.

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE 7 - BORROWER COVENANTS

Section 7.08 (c) is hereby amended to read:

7.08 Reporting Requirements. Borrower shall furnish to Lender:

(c)      no less frequently than 30 days after the end of each fiscal year,
financial projections for Borrower's operations for the upcoming fiscal year,
specifying the assumptions on which they are based.

 

Representations and Warranties. Borrower represents and warrants that:

(a)      All representations made by Borrower to Lender in the Credit Agreement
are true and correct as if first made as of the date of this agreement;

(b)      the execution, delivery and performance by Borrower of this agreement
and the Credit Agreement, as amended by this agreement, are within Borrower's
powers, have been duly authorized by all necessary company action and do not
contravene Borrower's articles of organization or operating agreement, as
applicable, or any law or any contractual restriction binding on or affecting
Borrower, or result in, or require, the creation of any lien, security interest
or other charge or encumbrance upon or with respect to any of the Borrower's
properties, other than in favor of Lender;

(c)      no authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by Borrower of this agreement or the
Credit Agreement, as amended by this agreement;

(d)      this agreement and the Credit Agreement, as amended by this agreement,
constitute, legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their respective terms; and

(e)      no Event of Default or event which, with the giving of notice or the
passage of time would be an Event of Default has occurred, unless waived by the
terms and conditions of this agreement.

Modification Agreement. This agreement does not release or extinguish the
Obligations under the Credit Agreement. All Collateral granted to or for the
benefit of Lender for purposes of securing the Obligations also secures the
Obligations under the Credit Agreement, as amended by this agreement; and
Borrower reaffirms the terms and provisions of all Collateral Documents.

1

  



WAIVER OF PRIOR CLAIMS. BORROWER WAIVES AND RELEASES ANY AND ALL CLAIMS AGAINST
LENDER, ITS PARENT, SUBSIDIARIES, AFFILIATES AND ITS MERGED PREDECESSOR, AG
SERVICES OF AMERICA, INC., THE SUBSIDIARY OF SUCH PREDECESSOR, AG ACCEPTANCE
CORPORATION, AND THE RESPECTIVE SUCCESSORS, ASSIGNS, PARTICIPANTS, AGENTS AND
EMPLOYEES OF EACH AND ALL OF THE FOREGOING, RELATING OR PERTAINING TO OR AS A
RESULT OF THE EXISTING LOANS, AND ANY OTHER ACT OR OMISSION WHICH HAS OCCURRED
PRIOR TO THE EXECUTION OF THIS AGREEMENT, INCLUDING ALL CLAIMS OF USURY, FRAUD,
DECEIT, MISREPRESENTATION, UNCONSCIONABILITY, DURESS, OR LENDER LIABILITY, ANY
OTHER CLAIM IN TORT OR IN CONTRACT, OR FOR VIOLATION OF ANY LAW, RULE OR
REGULATION.

Reference to and Effect on the Credit Agreement.

(a)      On and after the date hereof, each reference in the Credit Agreement to
"this agreement", "hereunder" "hereof', "herein" or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

(b)      Except as specifically amended by any prior amendments, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

(c)      The execution, delivery and effectiveness of this amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

Expenses. The Borrower shall pay on demand all costs and expenses incurred by
the Lender in connection with the preparation, execution, delivery, filing, and
administration of this Amendment (including, without limitation, Legal Fees
incurred in connection with the preparation of this Amendment and advising the
Lender as to its rights, and the cost of any credit verification reports or
field examinations of the Borrower's properties or books and records). The
Borrower's obligations to the Lender under this Section shall survive
termination of this Agreement and repayment of the Borrower's obligations to the
Lender under the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written



  BORROWER                     ALICO, INC., a Florida corporation         By:  
/s/ J.D. Alexander     J.D. ALEXANDER, Chief Executive Officer                  
  ALICO-AGRI, LTD., a Florida limited partnership         By: ALICO, INC., a
Florida corporation, its General Partner         By: /s/ J.D. Alexander     J.D.
ALEXANDER, Chief Executive Officer





~ SIGNATURES CONTINUE ON NEXT PAGE~



2

  



ALICO PLANT WORLD, L.L.C., a Florida limited liability company         By:
ALICO, INC., a Florida corporation               By: /s/ J.D. Alexander     J.
D. ALEXANDER, Chief Executive Officer                           ALICO FRUIT
COMPANY, LLC, a Florida limited liability company
(f/k/a Bowen Brothers Fruit, LLC, a Florida limited liability company)        
By: ALICO, INC., a Florida corporation, its Managing Member               By:
/s/ J.D. Alexander     J. D. ALEXANDER, Chief Executive Officer                
          ALICO LAND DEVELOPMENT, INC., a Florida corporation               By:
/s/ J.D. Alexander     J. D. ALEXANDER, Chief Executive Officer                
                            LENDER         RABO AGRIFINANCE, INC.              
By: /s/ Shirley L. Dobbs     SHIRLEY L. DOBBS, Vice President





3